



 
Exhibit 10.1.4
 
[On Aquila, Inc. Letterhead]
 


 
                August 31, 2007
Steven Helmers, Esq.
Mark English, Esq.
Black Hills Corporation
Great Plains Energy Incorporated
625 Ninth Street
1201 Walnut
Rapid City, SD 57709
Kansas City, MO 64106



Re:
Partnership Interests Purchase Agreement and Asset Purchase Agreement
(collectively, the "Agreements") by and among Aquila, Inc. ("Aquila"), Black
Hills Corporation ("Black Hills"), Great Plains Energy Incorporated ("Great
Plains") and Gregory Acquisition Corp. ("Gregory")

 
Dear Steve and Mark:
 
Under the terms of the Agreements, as modified by that certain letter dated as
of June 29, 2007, Black Hills and Great Plains are to attach schedules setting
forth Retained Agreements and Shared Agreements prior to September 1, 2007. We
recognize that this deadline may be implausible and therefore propose extending
the date set forth under section 2.2(1) and 8.5(d) of the Agreements to October
1, 2007. Of course we will work to assist you in the identification process.


If you are in agreement, please sign below on the attached signature page where
indicated and return a copy of this letter to me by fax or e-mail.




Very truly yours,


AQUILA, INC.



 
By:           /s/ Christopher M. Reitz
     
Name:  Christopher M. Reitz
 
Title:                      General Counse

 
 
l


--------------------------------------------------------------------------------


 
 
 
 
Signature Page to August 31, 2007 Letter Agreement




ACKNOWLEDGED, CONSENTED TO, AND ACCEPTED BY:


BLACK HILLS CORPORATION


By:           /s/ Steven J. Helmers


Name:      Steven J. Helmers
Title:        General Counsel




GREAT PLAINS ENERGY INCORPORATED


By:           /s/ Terry Bassham


Name:     Terry Bassham
 
Title:      Executive Vice President – Finance and Strategic Development and CFO





GREGORY ACQUISITION CORP.


By:           /s/ Mark G. English


Name:     Mark G. English
Title:       Secretary and Treasurer
 
 
2



